DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because several of the same reference characters have been used to designate several different elements, for example reference character 1204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As discussed in the Drawing section above, several of the same reference characters have been used to designate different elements in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-21 recites the limitation “the system.” There is insufficient antecedent basis for this limitation in the claim. It is suggested “the system” is rephrased to recite “the personal air filtration system.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,054,480 A to Bare (hereinafter “Bare”) in view of US 8,302,599 B2 to Green (hereinafter “Green”) and in further view of US 2019/0175961 A1 to Awiszus (hereinafter “Awiszus”). 
	For claim 1, Bare discloses a personal air filtration system (abstract) comprising: 
a rigid component (100); 
a flexible component (200), wherein the rigid component and the flexible component combine to cover at least a user's mouth and nostrils (as best understood by applicant’s disclosure and applicant’s figures, the combined coverings for the user’s mouth and nostrils are interpreted as also covering the user’s entire head and forming a seal) (see fig. 1 of Bare wherein the components 100 and 200 are configured to cover the user’s head and face, including the user’s mouth and nostrils);
an intake port with an inlet filter (opening at filter 204); 
an exhaust port (opening at filter 205); 
an air mover causing filtered air to enter the intake port (fan 120, see fig. 1) and exhaust air to exit the exhaust port (fan 130, see fig. 1).
Bare does not specifically disclose wherein the rigid component and the flexible component configured to cover the user's mouth and nostrils forms a seal there around.
However, attention is directed to Green teaching an analogous protective head gear system (abstract of Green). Specifically, Green teaches the system includes a polymeric cuff 300 configured to fit around the neck of the wearer in combination with the lens 200 to provide a protective barrier for the wearer’s head (col. 4, line 42 to col. 5, line 8 of Green). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bare would be modified wherein the shroud 200 of Bear would be modified to further comprise a cuff to providing a protective barrier for the wearer’s head and neck during use of the protective head gear system, as taught by Green.
Bare does not specifically disclose an app running on a user's smart device, wherein a smart app is configured to control and monitor operation of the system.  
However, attention is directed to Awiszus teaching an analogous personal protective equipment (“PPE”) includes a protective head gear system (abstract of Awiszus). Awiszus teaches a communication hub communicates electronically with each head top and processors therein for controlling fan speeds of an air source (paras 0124-0126 of Awiszus). More specifically, Awiszus teaches the PPE is monitored by a computing device and includes software applications, such as mobile applications, for interaction with the PPE to query for analytics information about past and predicted safety events, behavior trends of workers (paras 0052-0057 of Awiszus) and controlling different aspects of the PPE, including blower speed of a blower of a respirator (paras 0094 and 0126 of Awiszus) (also see paras 0034-0039, 0042, 0091-0099, 0107-0111, 0118, 0136, 0198, and 204 of Awiszus). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the system of Bare would be modified to include an app running on a user's smart device, wherein a smart app is configured to control and monitor operation of the system, for purposes of monitoring the status of the user wearing the PPE, and controlling functions of the PPE based on the information gathered from said monitoring, as taught by Awiszus. 

	For claim 2, the modified Bare teaches the system of claim 1, wherein the smart device is integrated into the rigid component (paras 0107-0111 of Awiszus). 

	For claim 3, the modified Bare teaches the system of claim 2, wherein the smart device provides wireless communication for the user (paras 0052-0057 of Awiszus). 

	For claim 4, the modified Bare teaches the system of claim 1, wherein the smart device is a separate smart phone (paras 0052-0057 of Awiszus).

	For claim 5, the modified Bare teaches the system of claim 4, further comprising a microphone and speakers mounted to the rigid component, which microphone and speakers communicate wirelessly with the smart device to enable the user to place and receive telephone calls over the smart phone (paras 0146-0147of Awiszus).

	For claim 6, the modified Bare teaches the system of claim 1, wherein the smart device is a wearable smart device (paras 0052-0057 of Awiszus).

	For claim 7, the modified Bare teaches the system of claim 1, wherein the smart device communicates wirelessly with a controller mounted to the rigid component, and wherein the controller is configured to control the rate of the air mover (paras 0094 and 0126 of Awiszus).

	For claim 8, the modified Bare teaches the system of claim 1, wherein the air mover is powered by a battery and the app is configured to monitor the status of the battery and provide information to the user on the status of the battery (para 0088 of Awiszus).

	For claim 9, the modified Bare teaches the system of claim 1, wherein the rigid component comprises a transparent face shield (201) and wherein the rigid component and flexible component combine to cover the user's head and seal around the user's neck (see discussion for claim 1 above). 

	For claim 10, the modified Bare teaches the system of claim 9, wherein the system further comprises: a first microphone on an inner surface of the rigid component; a second microphone on an outer surface of the rigid component (paras 0146, 0191, 0198, and 0199 of Awiszus); a first speaker mounted on an inner surface of the rigid component; and a second speaker mounted on an outer surface of the rigid component; wherein the app is configured to facilitate oral communication by the user (paras 0034, 0147 of Awiszus). 

	For claim 11, the modified Bare teaches the system of claim 10, wherein the app is configured to adjust volume based on ambient noise levels (paras 0146, 0191, 0198, and 0199 of Awiszus). 

	For claim 12, the modified Bare teaches the system of claim 9, further comprising a video display projected on an inner surface of the transparent face shield and wherein the app is configured for the user to select and control the video display (paras 0034, 0122, 0147, and 0148 of Awiszus). 

	For claim 13, the modified Bare teaches the system of claim 9, further comprising a shade function whereby the amount of electromagnetic radiation entering through the transparent face shield can be reduced, and 68Docket No. MCL21005 wherein the app is configured to control the shade function based upon instructions from the user and signals from electromagnetic radiation sensors (para 0204 of Awiszus). 

	For claim 14, the modified Bare teaches the system of claim 1, wherein the system further comprises sensors to detect leaks in the seal and wherein the app receives signals from the sensors to test and/or monitor fitment of the system (para 0040, 0106, and 0118 of Awiszus).  

	For claim 15, the modified Bare teaches the system of claim 10, wherein the sensors detect a gas used in testing fitment (paras 0040, 0105, and 0112 of Awiszus). 

	For claim 16, the modified Bare teaches the system of claim 1, wherein the app is configured to provide an intercom with a second user of a similar system (paras 0034, 0071, 0094 and 0147 of Awiszus).

	For claim 17, the modified Bare teaches the system of claim 1, wherein the app is further configured to provide filter end of useful life alerts to the user based on at least one of age of the filter, increased head pressure on the filter and optical readings indicating a dirty filter (para 0033 and 0126 of Awiszus). 

	For claim 18, the modified Bare teaches the system of claim 1, further comprising biometric sensors and a processor for receiving signals from the biometric sensors and communicate biometric information to the smart device, and wherein the app is configured to receive and process biometric information and provide reports to the user (para 0082 of Awiszus).

	For claim 19, the modified Bare teaches the system of claim 19, wherein the biometric sensors are configured to measure biometric information selected from the group consisting of body temperature, pulse rate, pulse oximetry, respiration rate, blink rate, head orientation and combinations thereof (para 0099 of Awiszus).

	For claim 20, the modified Bare teaches the system of claim 19, wherein the smart device communicates wirelessly with a controller mounted to the rigid component, and wherein the controller is configured to control the rate of the air mover and wherein the app is configured to send signals to the controller to adjust the rate of the air mover in response to one or more types of biometric information (paras 0035-0039 of Awiszus). 

	For claim 21, the modified Bare teaches the system of claim 9, further comprising a device for controlling the personal environment mounted to the rigid component, which is configured to adjust the temperature and/or the humidity around the user's head, and wherein the app is configured to allow the user to make those adjustments and configured to make those adjustments in response to biometric data and/or ambient environmental data (para 0033,  0091, 0092 and 0095 of Awiszus). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732    

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732